Citation Nr: 0916691	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee 
arthritis.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome with tibial stress reaction, left knee, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for patellofemoral 
syndrome with tibial stress reaction, right knee, evaluated 
as 10 percent disabling from April 1, 2004 through March 24, 
2005, and from June 1, 2005.  

4.  Entitlement to an extension beyond March 31, 2004, of a 
temporary total disability rating based on convalescence 
following January 16, 2004 arthroscopy, right knee, and to an 
extension beyond May 31, 2005, following March 25, 2005 
arthroscopy, right knee, for treatment of service-connected 
patellofemoral syndrome with tibial stress reaction. 

5.  Entitlement to a temporary total disability evaluation 
due to individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1992 through 
September 1993, as well as a prior period of unverified in 
active service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision of the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In his January 2005 claim for an increased evaluation for the 
service-connected disability of each knee, the Veteran also 
requested that his evaluation include "pain and arthritis in 
both my knees."  The June 2005 rating decision addressed 
service connection for arthritis of the left knee.  A claim 
for service connection for arthritis of the right knee 
remains pending.  That claim is REFERRED to the RO for any 
necessary action.  

In August 2005, the Veteran disagreed with the denial of an 
increased evaluation for the "left" knee, stating that the 
10 percent rating assigned for the left knee was too low 
"because I have had two additional operations."  In fact, 
the "two additional operations" were for the Veteran's 
service-connected right knee.  The Veteran disagreed with the 
termination dates assigned for temporary 100 percent ratings 
(TTRs) assigned for right knee disability.  This disagreement 
must, in fact, pertain to the right knee, as no TTR was 
assigned for left knee disability.  

The Veteran's August 2005 and December 2005 communications 
also express disagreement with assignment of a 10 percent 
evaluation for the right knee for the period from April 1, 
2004 through March 24, 2005, and from June 1, 2005 (those 
periods when a TTR was not in effect).  The Veteran is 
entitled to a statement of the case (SOC) addressing the 
evaluation of the service-connected knee disabilities during 
those periods.  Manlincon v. West, 12 Vet. App. 238 (1999).  
The Veteran has also raised a claim for a total disability 
evaluation due to his service-connected knee disabilities, 
and has disagreed with assignment of an evaluation of less 
than 100 percent.  He is entitled to a SOC addressing that 
issue.  

The claim of entitlement to an evaluation in excess of 10 
percent for patellofemoral syndrome with tibial stress 
reaction, left knee, and for an evaluation in excess of 10 
percent for patellofemoral syndrome with tibial stress 
reaction, right knee, from April 1, 2004 through March 24, 
2005, and from June 1, 2005, to the present, and to a 
temporary TDIU award, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No diagnosis of arthritis of the left knee has been 
assigned, and radiologic examinations disclose no abnormality 
of the bones of the left knee.  

2.  An April 1, 2004 VA clinical record establishes that the 
Veteran's right knee was not immobilized, he did not require 
a wheelchair, and he was not confined to his house; although 
the Veteran's industrial capacity for certain activities was 
limited by knee disorders and service-connected disabilities 
beyond March 31, 2004, these limitations were not primarily 
due to surgical residuals. 

3.  A June 2005 VA clinical record establishes that the 
Veteran's right knee was not immobilized, he did not require 
a wheelchair, he was not confined to his house, and he did 
not require any further routine post-surgical medical 
evaluation; although the Veteran's industrial capacity was 
limited by his knee disorders and service-connected 
disabilities beyond June 1, 2005, these limitations were not 
due to surgical residuals of treatment of service-connected 
right knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee 
arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for extension beyond March 31, 2004 of a 
temporary total rating assigned following January 2004 
surgical treatment of service-connected right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.30 (2008).

3.  The criteria for extension beyond May 31, 2005 of a 
temporary total rating assigned following March 2005 surgical 
treatment of service-connected right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Because the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).    

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision, both as to the claim for service 
connection for arthritis, left knee, and as to the claim for 
a temporary total rating (TTR) for the right knee, by a 
letter issued to the Veteran in March 2005.  The letter 
advised the Veteran of the criteria for service connection 
and what evidence VA would attempt to obtain.  That letter 
advised the Veteran of the specific criteria prescribed for a 
TTR under 38 C.F.R. § 4.30.  The Veteran was also notified of 
the types of evidence that might be relevant to support the 
claims.  The duty to notify as to the claim for service 
connection is met.  

The claim for a temporary total evaluation was granted, for 
periods following each of the two surgeries to the Veteran's 
service-connected right knee.  The Veteran's disagreement 
with the length of the temporary total evaluation is a 
disagreement following a grant of a claim, and is thus 
analogous to a claim for an earlier effective date following 
an initial grant of service connection.  In such a claim, the 
Court has held that the duty to notify the Veteran has been 
met because the claim has been substantiated.  There is no 
further duty to assist the Veteran by notifying him about the 
criteria for a temporary total rating, since such rating has 
been awarded.  

Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
service treatment records have been obtained.  The Veteran 
was afforded VA radiologic examinations of the left knee 
during the pendency of this appeal.  Current VA treatment 
records have been obtained.  

The surgical procedures following which the Veteran seeks 
temporary total ratings were conducted by VA, and 
preoperative, surgical, and post-operative records have been 
associated with the claims file.  The Veteran has been 
afforded VA examination of the right knee.  Medical opinion 
as to the Veteran's industrial capacity following each 
surgical procedure is of record.  The Veteran has not 
identified any additional evidence which would be pertinent 
to the claim, nor is the Board able to identify any 
additional evidence relevant to the claim under 38 C.F.R. 
§ 4.30.

Clinical records underlying an August 2006 Social Security 
Administration (SSA) decision are not of record.  The only 
clinical records referenced other than VA records are the 
reports of medical examinations conducted by SSA.  The SSA 
decision reveals that the most recent SSA examination was 
conducted prior to an initial unfavorable March SSA decision.  
VA radiologic examination of the left knee was conducted in 
March 2005.  The SSA decision does not reference any 
diagnosis of a left knee disorder other than the diagnoses 
made by VA.  The Veteran limited his claim before SSA to a 
claim for benefits prior to June 7, 2005, so no left knee 
treatment more recent than that shown in the VA clinical 
records, which include treatment through November 2005, could 
be available.  It would be fruitless to Remand for SSA 
records, where the non-VA records are less recent than the VA 
treatment records.  

To the extent that any records from June 7, 2005 are 
associated with the SSA file, those SSA records are 
apparently unfavorable to the Veteran's claim that he was 
temporarily disabled from employment, on any basis, since SSA 
denied benefits after June 7, 2005.  It would be adverse to 
the Veteran's interests to Remand the claims for extension of 
TTR in order to obtain additional unfavorable records.

To the extent that any SSA records during the period from 
April 1, 2004 through March 24, 2005 might suggest that that 
the Veteran was confined to his home, had his right leg 
immobilized, or otherwise had severe surgical residuals 
requiring convalescence, the SSA records would directly 
conflict with the VA clinical records associated with the 
claims file.  Because the VA records reflect continuous 
treatment and clearly address the factual bases for an award 
under 38 C.F.R. § 4.30, the VA records would preponderate.  
It would be, therefore, be fruitless to Remand the claims for 
extensions of temporary total ratings, as further development 
would not serve to change the outcome of the TTR claims.  

The Board finds that all necessary development as to the 
claims addressed in this decision has been accomplished, and 
therefore appellate review of the claims addressed in this 
decision may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained service medical records, including some reserve 
service medical records.  

Significantly, the appellant does not argue that any 
additional medical evidence would change the outcome of the 
claims addressed in this decision.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition).   Arthritis 
which is manifested during the period prescribed by 
regulation may be presumed service-connected.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (a claim for 
service connection for a disorder which is not manifested by 
current disability is not valid). 

1.  Claim for service connection for arthritis, left knee 

The Veteran contends that he is entitled to service 
connection for arthritis of the left knee.  The Veteran has 
been granted service connection for patellofemoral syndrome 
of the left knee, but there is no medical evidence that an 
additional left knee diagnosis of arthritis has been 
assigned.  VA radiologic examination conducted in May 2000, 
August 2002, and February 2005 disclose no bone destruction.  
The February 2005 radiologic examination was interpreted as 
disclosing "[n]o evidence of significant osteoarthritic 
changes" as to the left knee.  April 2007 VA outpatient 
clinical notes reflect that a diagnosis of arthritis has been 
assigned for the Veteran's right knee, but do not discuss 
arthritis of the left knee.  

Routine radiologic examinations have not disclosed left knee 
osteoarthritis, and the interpretations have stated that 
there is no evidence of bone destruction.  In the absence of 
clinical evidence of arthritis of the left knee, service 
connection for that disorder may not be granted.  38 U.S.C.A. 
§ 1110.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (a claim 
for service connection for a disorder which is not manifested 
by current disability is not valid).  As there is no 
favorable evidence, the evidence is not in equipoise to 
warrant a more favorable result by resolving doubt in the 
Veteran's favor.  The claim must be denied.  

Claim for extension of 38 C.F.R. § 4.30 benefits

Regulations provide that a total disability rating (100 
percent) will be assigned for convalescence without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  In order to attain the temporary total disability 
rating, the veteran must demonstrate that his service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a).

The veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

a.  Extension of TTR beyond March 31, 2004 following January 
2004 arthroscopy

The veteran underwent right knee arthroscopic knee surgery in 
January 2004.  A temporary total disability evaluation was 
assigned from the date of surgery through March 31, 2004, a 
period of approximately 6 weeks following the surgery.  The 
Veteran's right knee disability evaluation was reduced to a 
10 percent evaluation at the termination of the TTR, 
beginning April 1, 2004.  

Clinical records dated from October 2003 through early 
January 2004 reflect that a "work excuse" was written after 
the Veteran sought treatment for increased right and left 
knee pain in early October 2003.  Records in late October 
2003 reflect that the "work excuse" was renewed.  In early 
January 2004, prior to the surgery, the Veteran was notified 
that he would remain on the same work restrictions for one 
month after the surgery.  However, the treatment notes do not 
specify what the "current" work restrictions were.  The 
Veteran was also instructed in weight-bearing to tolerance 
(WBTT), with underarm crutches, as prescribed for his 
postoperative gait.

In later February 2004, the provider specified that, since 
the Veteran worked in a manufacturing position which required 
him to stand in one position for more than 95 percent of a 
12-hour shift, the Veteran was not able to perform his 
current job.  The provider stated that the Veteran was able 
to work for 8 hours a day, with restrictions.  The provider 
specified that the Veteran was able to sit, reach, and twist 
with no restriction, but was unable to walk more than 45 
minutes at a time and was able to stand no more than 20 
minutes at a time.  He was also unable to push or pull more 
than 100 pounds.  The Veteran was unable to bear weight more 
than 20 minutes at a time.  The provider indicated that the 
Veteran would be reassessed in late March 2004.  

On April 1, 2004, the Orthopedic Clinic provider ordered that 
the Veteran be transferred from orthopedic specialty care to 
a general care clinic.  The provider indicated that the 
Orthopedic Clinic had nothing further to offer the Veteran in 
terms of surgical procedures, rehabilitation, or prosthetics, 
other than to complete care as previously recommended.  The 
previous care included a strengthening program.  The Veteran 
was transferred from the orthopedic service to general care 
for further treatment of varicose veins.  He complained of 
calf pain, especially in the right leg.  

The April 1, 2004 treatment note also stated that the Veteran 
should be classified as temporarily disabled from January 16, 
2004, until he completed care in the general care clinical.  
The Veteran's permanent limitations included restriction from 
lifting more than 5 pounds, and he was restricted from 
sitting, walking, and standing more than 15 minutes at a 
time, as tolerated.   

All evidence of record establishes that the Veteran's right 
knee was not immobilized following surgery.  The treatment 
notes reflect that the Veteran did use a right knee brace, 
and the February and March 2004 treatment notes reflect that 
he had an increasing range of motion of the right knee.  The 
treatment notes reflect that the Veteran was not required to 
use a wheelchair and was not restricted to his home by the 
post-operative residuals of the surgery on the service-
connected right knee.  

The provisions of 38 C.F.R. § 4.30 provide compensation for 
the temporary disability caused by a surgical procedure with 
recognition that the overall disability rating should be re-
evaluated after stabilization.  When the veteran was treated 
in February 2004, he was able to walk with crutches, although 
he was able to tolerate weight-bearing on the right knee for 
only about 20 minutes at a time.  Further strengthening was 
recommended in April, but the medical evidence establishes 
that the Veteran had completed the initial post-operative 
physical therapy.  

The treatment records dated in February 2004 make it clear 
that the Veteran was able to work in sedentary employment up 
to 8 hours per day, so long as his walking and standing were 
limited to less than 15 minutes at a time.  Unfortunately, 
the Veteran's employment required him to stand 95 percent of 
the time, and he was unable to do that job.  As noted, 
consideration of incapacity to work is required under 
38 C.F.R. § 4.30.  In this case, however, it is clear that 
the Veteran was able to return to most activities, and was 
medically cleared to return to sedentary work.  

Moreover, it appears that, although the Veteran was unable to 
return to his specific manufacturing job, he was attending 
classes which would qualify him for a different type of 
employment.  Attending school is a work-like activity, 
although less strenuous than the employment the Veteran was 
engaged in at the time of the January 2004 right knee 
surgery.  Thus, the evidence establishes that the Veteran was 
able to "work" at a job, although he was unable to return 
to his specific employment.  Unfortunately, the Veteran's 
employer was unable to modify the Veteran's job to require 
less standing, and had no sedentary employment in positions 
the Veteran could fill.  

The evidence establishes that the Veteran was unable to 
return to employment which required standing for 95 percent 
of a 12-hours shift.  Although return to work date may be 
considered in determining the convalescence period, the 
inability to maintain employment is not a criterion which may 
be used alone to establish entitlement to TTR.  The issue is 
whether the medical evidence supports a conclusion that the 
veteran required convalescence.  

In particular, the April 1, 2004 treatment note reflects an 
opinion that the Veteran would continue to be considered 
temporarily disabled until he completed his treatment in 
general care.  The orthopedic provider made it clear that the 
Veteran's general care follow-up was for varicose veins, not 
for surgical residuals of the January 2004 arthroscopy.  

The Board does not disagree with the RO's award of TTR 
benefits through March 31, 2004.  However, there is no 
evidence which authorizes an award of TTR based on surgical 
convalescence after March 31, 2004.  The preponderance of the 
evidence establishes that the Veteran's inability to return 
to work after March 31, 2004 was due to a combination of 
bilateral service-connected knee disabilities and other 
disorders.  The combination of service-connected disabilities 
and disorder affected not only the right knee, for which 
surgical treatment had been rendered, but also affected the 
left knee and affected some of the Veteran's other joints as 
well.  However, the evidence is against a finding that 
Veteran required further convalescence from the service-
connected surgical treatment of the right knee.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

b.  Extension of TTR beyond May 31, 2005 following March 2005 
arthroscopy

The Veteran underwent surgery, apparently, arthroscopy of the 
right knee, in late March 2005.  In early April 2005, 
aspiration of the right knee was required.  April 15, 2005 
notes reflect that the Veteran was advised that he could walk 
without an assistive device.  The Veteran reported that his 
knee felt weak.  In late April 2005, the Veteran reported 
that he was having increased giving way of the right knee.  
The provider noted that there were steri-strips on the 
surgical incisions.  The Veteran reported that he felt more 
secure when using a cane.  Right knee range of flexion was 
from zero to 110 degrees.

In May 2005, the Veteran reported that his right knee had 
been giving out, and he was having right knee pain.  The 
Veteran was ambulatory, with no assistive device.  His gait 
was mildly antalgic and he had decreased weightbearing on the 
right side as compared to the left.  The Veteran was 
discharged from physical therapy.  The treatment notes 
reflect an opinion that the Veteran could continue to recover 
and improve for up to one year before he reached maximum 
medical improvement.  However, this statement is not 
equivalent to an opinion that the Veteran remained totally 
disabled by the surgical residuals throughout the entire year 
during which improvement might be expected.  This note 
suggests that the Veteran's recovery from the March 2005 
arthroscopy and April 2005 aspiration was complete, although 
there was hope that there would further improvement in the 
Veteran's right knee function overall as a result of the 
surgical procedures and other treatment.  

A June 8, 2005 treatment note reflects that there was mild 
effusion and full range of motion.  The surgical wounds were 
described as well-healed.  The Veteran was advised that he 
required no further routine post-surgical medical care, but 
he could call to request further evaluation when needed.  He 
was advised of activities and precautions.  This clinical 
note clearly establishes an assessment by the provider that 
the post-surgical incision was healed and that there was no 
further need for treatment of post-surgical residuals, and 
that no post-surgical residuals required monitoring.  

As such, this evidence establishes that the Veteran required 
no further convalescence as a result of his surgery, even 
though he continued to have industrial impairment as a result 
of the service-connected disability which had been surgically 
treated.  Moreover, clinical records dated in October 2005 
and November 2005 disclose that the Veteran complained of 
right hip pain, and underwent examination of the right hip 
and right knee.  This evidence establishes that the Veteran 
did not seek further medical care for post-surgical residuals 
following the March 2005 arthroscopy and April 2005 
aspiration.  Moreover, the provider noted that the Veteran 
had patellofemoral pain syndrome, and had crepitus.  However, 
the provider assigned no additional diagnosis was assigned 
for the right knee, described no surgical residuals, and 
recommended no change in the Veteran's treatment plan.  This 
evidence is consistent with a determination that no 
additional convalescence from post-surgical residuals was 
required after May 31, 2005.  

The criteria for an extension of the total evaluation under 
38 C.F.R. § 4.30 beyond May 31, 2005, are not met.  In the 
absence of post-surgical residuals requiring convalescence, 
the preponderance of the evidence is against extension beyond 
that date of an evaluation under 38 C.F.R. § 4.30.  




ORDER

The appeal for service connection for left knee arthritis is 
denied.  

The appeal for extension beyond March 31, 2004 of a temporary 
total rating assigned following January 2004 surgical 
treatment of service-connected right knee disability is 
denied.  

The appeal for extension beyond May 31, 2005 of a temporary 
total rating assigned following March 2005 surgical treatment 
of service-connected right knee disability is denied.  


REMAND

As noted in the Introduction above, the Veteran's August 2005 
and December 2005 communications also express disagreement 
with assignment of a 10 percent evaluation for the right knee 
for the period from April 1, 2004 through March 24, 2005, and 
from June 1, 2005 (those periods when a TTR was not in 
effect).  The Veteran is entitled to a statement of the case 
(SOC) addressing the evaluation of the service-connected knee 
disabilities during those periods.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The Veteran has also raised a claim for a total disability 
evaluation due to his service-connected knee disabilities, 
and has disagreed with assignment of an evaluation of less 
than 100 percent.  He is entitled to a SOC addressing that 
issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  In 
particular, the Board notes that the Veteran seeks award of 
temporary TDIU during a period of unemployment from 
approximately 2003 or 2004 to July 2005.  The Board notes 
that 38 C.F.R. § 4.16(b) permits the award of a total 
disability rating based on temporary (i.e., non-permanent) 
inability to follow a substantially gainful occupation.  
VAOPGCPREC 5-2005.  

The Veteran contended, at his April 2007 hearing, that both 
his service-connected right knee and service-connected left 
knee disabilities had progressed in severity during the 
pendency of the claim since the last VA examination.  VA 
examination of the knees was most recently conducted in March 
2005.  The Veteran should be afforded contemporaneous VA 
examination. 

After all claims for service connection or for an increased 
evaluation for a service-connected disability have been 
addressed, including the Referred claim for service 
connection for arthritis, right knee, then the claim for 
TDIU, which is inextricably intertwined with the outcome of 
the adjudications of those issues, should be readjudicated.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised to submit 
evidence which demonstrates the worsening of 
the service-connected knee disabilities and 
the effect of that worsening on the Veteran's 
occupational and daily life.  The Veteran 
should be advised of the criteria used to 
evaluate knee disabilities and any criteria 
beyond the effect of the worsening of the 
disability upon the occupational and daily 
life that is necessary to be awarded the 
higher disability rating for the condition 
(such as a specific measurement or test 
result).  See Vazquez-Flores v. Peake, 22 Vet 
App 37 (2008).  The Veteran should then be 
afforded an appropriate period of time to 
respond.  VA should attempt to obtain any 
additional evidence identified by the Veteran. 

He should also be provided notice and 
explanation as to the information or evidence 
needed determine an evaluation and an 
effective date for a grant of service 
connection or of an increased evaluation, if 
any claim at issue is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran should also be afforded an 
opportunity to submit or identify any evidence 
relevant to the claims on appeal which might 
assist him to substantiate the claims, 
including, but not limited to, statements from 
friends, former employers, present employers, 
fellow employees, customers, or others who may 
have observed relevant symptoms, reports of 
examinations for insurance purposes, 
employment records reflecting time lost from 
work and the reason for loss of time, and the 
like.  In particular, the Veteran should be 
advised to provide records related to 
employment from March 2004 to the present.  

2.  Obtain the Veteran's current VA treatment 
records from March 2005 to the present, 
including the report of March 2005 surgical 
treatment of the right knee.

Obtain a complete clinical record of VA 
treatment of the Veteran's left knee and right 
knee from April 1, 2004 through April 13, 2005 
and from June 8, 2005 to the present.  In 
particular, inpatient and outpatient records, 
and radiologic reports, to include reports of 
MRI or other diagnostic examinations of either 
knee, should be obtained.  

3.  Obtain any non-VA clinical records not 
associated with the claims file identified by 
the Veteran.  He should be advised to 
specifically identify any non-VA clinical 
records from April 1, 2004 through April 13, 
2005 and from June 8, 2005 to the present, to 
include employment clinical records, 
disability examinations, and the like. 

4.  Request the records compiled by the Social 
Security Administration for purposes of the 
Veteran's claim for SSA disability benefits.  

5.  The Veteran should be asked to provide 
information about his education, experience, 
and occupational background relevant to the 
claim for TDIU.  

6.  The Veteran should be afforded VA 
examination of the knees.  The Veteran's 
claims files must be made available to, and 
reviewed by, the examiner, including evidence 
obtained on Remand.  The examiner should 
review relevant evidence of record, including 
any evidence as to the severity of left knee 
disability during the pendency of this appeal 
and the severity of right knee disability from 
April 1, 2004 through March 23, 2005 and from 
May 31, 2005 to the present.  Any necessary 
diagnostic testing should be conducted.  Then, 
the examiner should address the following: 

(a)(i) Describe the severity of the Veteran's 
left knee disability, from January 2004 to the 
present, including whether there is lateral 
instability, subluxation, dislocation, 
locking, loss of motion, or other symptoms.  
The examiner should state the range of motion 
of the veteran's left knee, in degrees, and 
specify the point of flexion or extension at 
which pain begins to occur, and the point at 
which motion is impeded due to pain.  (ii)  
The examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner should 
attempt to quantify the degree of additional 
impairment, if any, during flare-ups or with 
extended use.  (iii)  The examiner should 
identify the limitations on activity imposed 
by the left knee disability, viewed in 
relation to the Veteran's known employment and 
also as considered from the point of view of 
the veteran seeking work.  (iv)  The examiner 
should provide the approximate date of onset 
of increased severity of left knee disability, 
if the severity of such disability increased 
during the period from January 2004 to the 
present.  

(b)(i)  The examiner should provide an opinion 
as to whether the Veteran has arthritis of the 
right knee.  (ii)  The examiner should 
describe the severity of the Veteran's right 
knee disability, from April 2004 through March 
2005 and from June 8, 2005 to the present.  
(iii)  The examiner should state whether there 
is lateral instability, subluxation, 
dislocation, locking, loss of motion, or other 
symptoms of the right knee.  The examiner 
should state the range of motion of the 
veteran's right knee, in degrees, and specify 
the point of flexion or extension at which 
pain begins to occur, and the point at which 
motion is impeded due to pain.  (iv)  The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner should 
attempt to quantify the degree of additional 
impairment, if any, during flare-ups or with 
extended use.  (v) The examiner should 
identify the limitations on activity imposed 
by the right knee disability, viewed in 
relation to the Veteran's known employment and 
also as considered from the point of view of 
the veteran seeking work.  (vi)  The examiner 
should provide the approximate date of onset 
of increased severity of right knee 
disability, if the severity of such disability 
increased during the period from April 2004 
through March 2005 or from May 31, 2005 to the 
present. 

(c)  The examiner should provide an opinion as 
to the effect of the Veteran's right and left 
knee disabilities, considered together, on his 
industrial capacity during the period from 
April 2004 through March 2005 and from May 31, 
2005 to the present.  The examiner should 
opine as to whether, without regard to the 
veteran's age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his right and left knee 
disabilities rendered him unable to perform 
employment which required standing for lengthy 
periods totaling 8 to 12 hours in a day, 
during the period from April 2004 through 
March 2005 and from May 31, 2005 to the 
present.  The examiner should opine as to 
whether the Veteran's right and left knee 
disabilities rendered him unable to perform 
sedentary duties during the period from April 
2004 through March 2005 and from May 31, 2005 
to the present.  If the examiner concludes 
that the veteran's right and left knee 
disabilities alone would not render him 
unemployable, either from April 2004 through 
March 2005 and from May 31, 2005 to the 
present, the examiner should provide an 
opinion as to the types of industrial tasks 
the veteran could undertake.

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

7.  After adjudication of all claims on 
appeal, and any intertwined claims, to include 
the Referred claim for service connection for 
right knee disability, the RO should 
adjudicate the Veteran's claim for TDIU.  

8.  If any claim on appeal is not fully 
granted, issue a supplemental statement of the 
case, before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


